Citation Nr: 0604253	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in St. Louis, 
Missouri, which confirmed and continued a noncompensable 
rating for service-connected inactive pulmonary tuberculosis.

In testimony at a hearing held before the undersigned at the 
RO in March 2005, the veteran raised a claim of entitlement 
to service connection for peripheral neuropathy.  That issue 
is not currently on appeal and is referred to the RO for 
initial adjudication.

In August 2005 the Board remanded the veteran's claim for 
further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its previous remand, the Board asked that the veteran be 
afforded pulmonary function testing in which the examiner 
was to report the results of the veteran's testing with 
regard to his FEV-1, FEV-1/FVC, and DLCO (SB), his maximum 
oxygen consumption, whether he had cor pulmonale, whether 
he had right ventricular hypertrophy, whether he had 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), whether he has episode(s) of acute 
respiratory failure, or whether the veteran require 
outpatient oxygen.  

Some is the above information was contained in the September 
2005 examination report but not all.  The examiner noted that 
it was not possible to evaluate maximal oxygen consumption at 
the Fayetteville VA Medical Center (VAMC).  The examiner also 
did not comment on whether the veteran had cor pulmonale, 
whether he had right ventricular hypertrophy, whether he had 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), whether he had episode(s) of acute 
respiratory failure, or whether the veteran required 
outpatient oxygen. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

In view of the above, this case is again REMANDED for the 
following action:

1.  The AMC or RO should afford the 
veteran a pulmonary examination to 
obtain a current report of the veteran's 
maximal oxygen consumption, and opinions 
as to whether he has cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute 
respiratory failure, or whether the 
veteran requires outpatient oxygen.  The 
entire claims file as well as a complete 
copy of this REMAND must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

3.  After ensuring that all requested 
development has been conducted, and that 
the examination reports contain all 
requested opinions, re-adjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

